


Exhibit 10.36

 

Land Lease of

The Science Park Administration (1 Year)

 

Parties to this lease:

 

Landlord:                                             Science Park
Administration (hereinafter referred to as Party A)

 

Tenant:                                                       Optronics
International Corp. (hereinafter referred to as Party B) A0327

 

Whereas Party B falls into the category of science park enterprises, research
institutes, venture incubator centres, branch offices of the administration
authorities or commercial or industrial service firms approved by Party A
consistent with Article 4 or Article 8 under the Regulation Regarding the
Establishment of the Science Park, and Party A and Party B hereby have agreed
that Party A will lease land illustrated under Article 1 of this agreement that
are located in the Hsin Chu Science Park (hereinafter referred to as the land
under this Agreement) for Party B’s use according to the following terms and
conditions:

 

Article 1                                                   Indication & Rent
under the Agreement

 

Land Illustration

 

 

 

 

 

 

 

City

 

Town

 

Location

 

Land
No

 

Area
(sqm)

 

Rent Per Unit
NT$ (by
sqm/month)

 

Due Rent
Per month
(NT$)

 

Remark

 

Hsin Chu

 

 

 

Section of Science Park Administration

 

117 inside

 

363

 

52.92

 

19,210

 

Only for the Use of Nearby Facilities of Product Process

 

 

 

Total

 

 

 

 

 

363

 

52.92

 

19,210

 

 

 

 

Article 2

 

This lease term shall run from January 1, 2009 till December 31, 2009.

 

Upon the expiry date, this lease shall be terminated automatically unless Party
A and Party B conclude another lease. Party B is not allowed to ask for the
continuation of the lease or lease from time to time under any circumstances.

 

Article 3

 

The land under the agreement is solely used for nearby facilities of product
process.

 

Article 4

 

Party B shall remain as a science park enterprise, a research institute, a
venture incubator centre, a branch office of the administration authorities or a
commercial or industrial service firms approved by Party A consistent with
Article 4 or Article 8 under the Regulation Regarding the Establishment of the
Science Park. Where Party B fails to meet the above mentioned eligibilities at
the time of the signing of the lease, this lease shall be void and null. Where
Party B no longer maintains such eligibilities hereafter and both Parties to
this agreement agree to the immediate termination of this lease, Party A is not
required to notify such termination of such legal forces.

 

Article 5

 

Except otherwise stated in Article 18, Party B shall not either transfer or
sublease part or all of leased land hereof to others, or change the use or
provide the use in violation of regulations.

 

1

--------------------------------------------------------------------------------


 

Article 6

 

As of the day when the lease term begins, Party B shall pay a monthly rental
amount equal to that set out in the first [illegible] above of the lease, and
shall pay rent to Party A in rent payment procedures determined by Party A.
Sales taxes shall be paid separately.

 

Party B, with the consent of Party A, uses land prior to the lease execution. In
this case, Party B’s rent shall be calculated from the day when Party B put the
land into use.

 

Article 7

 

Party A shall adjust land rent hereof at any time in conformity of provisions of
relevant laws and regulations.

 

For the declared prices of the land hereof, the state land rent rate approved by
the ROC Executive Yuan and other reasons, the land rent hereof shall be adjusted
automatically in proportion starting from the next month when modification is
fixed. Paid rents still require additional payment or refunding during the
period.

 

Article 8

 

Party B shall pay punitive damages according to the following provisions if it
fails to pay its rent and utility bills on time:

 

1.               It shall pay damages equal to 2% of the total amount due if its
rent and utility bills are less than 1 month overdue;

2.               It shall pay damage equal to 5% of the total amount due if its
rent and utility bills are more than 1 month but less than 2 months overdue;

3.               It shall pay damages equal to 10% of the total amount due if
its rent and utility bills are more than 2 months but less than 3 months
overdue;

4.               It shall pay damages equal to 15% of the total amount due if
its rent and utility bills are more than 3 month overdue.

 

Article 9

 

Before the construction of buildings, Party B, on the basis of business nature
and applied chemical raw materials, shall take necessary measures against the
bad effects that occur (e.g., stingy smell, noise, radiation, contamination,
glares, and strong vibration, etc), and shall submit to Party A detected
pollution data of leased land soil, underground water. This rule shall also
apply when Party B closes or suspends its business operations. Party B shall be
held accountable for keeping the environment clean in the premises hereof,
subject to Waste Disposal Act, Air Pollution Control Law, Water Pollution
Control law, the Soil and Groundwater Pollution Remediation Act, and other
regulations and rules concerning pollution prevention.

 

Article 10

 

Party B shall present an application form to Party A in case it wishes to draw
underground water. Party A shall check and pass it to Water Conservation
authorities subject to the Water Conservation Act.

 

Article 11

 

Party B shall complete construction at once only, based on the project plan
proposed when it applies to Party A for land allocation. However, this rule may
not apply if there are legitimate reasons which are also acknowledged by Party A
in advance.

 

Where Party A has recognized the construction plan, and Party B finishes the
building construction stage by phases, the first-phase construction lot shall be
located by Party A.

 

Article 12

 

Party B shall apply for construction licence within three (3) months after the
date of execution, subject to the Construction Law or relevant laws and based on
the project plan proposed at the time of application for land allocation. It
shall complete construction as scheduled in the project plan proposed. Where
Party B fails to complete construction on the date originally scheduled for due
causes, Party B shall apply to Party A for an extension no greater than six
(6) months.

 

Buildings constructed by Party B on the land hereof shall be in conformity to
Rules on Park Land Use Zoning Control.

 

Article 13

 

When constructing on the land, in light of green belts and sidewalks, buildings
on the land adjoining roads over 30m in width shall be more than 10m far away
from the sidewalks; buildings on the land adjoining roads over 20m wide shall be
more than 8m far away from the sidewalks; building on the land adjoining roads
over 10m shall be more than 6m far away from the sidewalks; building on the land
which adjoins no road from back and from the side shall be more than 4m away
from the site boundary.

 

Article 14

 

Buildings constructed on the land hereof by Party B shall use fireproof
materials and structures, and shall be equipped with separate air defence
shelters as specified in Building Technical Regulations. The direction of access
into the building site shall be decided by Party A. Before the excavation of the
building site, Party B shall cover trace in advance the underground pipeline
diagram from Party A (construction team), and shall check to attach the document
when applying for start-up.

 

Article 15

 

In case that buildings constructed on the land hereof require excavation on the
park roads, [illegible] drain (feed) pipelines or other public facilities, Party
B shall apply to Party A for prior approval and pay restoration deposit. After
completion, Party B shall be responsible for the restoration. Otherwise, Party A
shall confiscate the paid deposit.

 

Where Party B modifies or adds under- or above ground public facilities, it
shall apply to Party A for prior approval. Since Party A shall plan and cope
with the entire project, the expenses generated shall be paid by Party B.

 

2

--------------------------------------------------------------------------------


 

Article 16

 

Party B shall excise due care and shall maintain over- or under- ground public
facilities on the land. Where any damages occur, Party B shall be held liable
for restoration and compensations.

 

Article 17

 

Buildings constructed by Party B on the land shall be limited to requirements of
its own enterprise, and shall be used for approved purposes. Buildings
constructed for Party B’s own use shall not be sub-leased to others or used for
other purposes, unless otherwise stated in Article 18.

 

Article 18

 

Party B shall report to Party A for prior approval when Party B tends to
sub-lease, sub-lend or surrender buildings constructed on land to others.
Transference objects shall be limited to Park enterprises established by
approval.

 

In case of sub-lease or transfer as set out in the preceding paragraph, the rent
or transfer prices shall be approved by Party B. Further, Party A is entitled to
a pre-emption under equal conditions as set out in Article 104 of the Land Law.

 

Article 19

 

Under any of the following circumstances, Party A shall have the right to notify
Party B of the termination of the lease without returning the paid rent:

1.               Party B is disqualified to do business or provide services in
the Science Park or is evicted from the Science Park by Party A as regulated in
laws or acts;

2.               Party B violates the provisions of Articles
3(1) 9,11,13,14,15,16,22(1)(4)(5) or article23(2); and Party B fails to rectify
the situation within the time limit set forth by Party A in its written
notification to that effect.

3.               Party B fails to honour its payment in due time, and exceeds
the amount or due time as set out in Land Law or Regulations regarding
Administration of Science Industrial Park.

4.               Party B fails to apply for construction license within three
(3) months of execution date of the lease and still fails to file an application
after being notified by Party A with a deadline; or in case of disqualified
application, Party B fails to rectify the application within limited period.

5.               Party B fails to complete construction as scheduled as per
provisions of Article 12.

6.               Party B violates the provisions of Article 17 or 18 of the
lease.

 

Article 20

 

In case that the lease is recognized as being null and void or is terminated,
and that construction on the land is ongoing or the land form has been changed,
Party B shall be liable for their restoration. But when the construction or land
form transformation does not hinder the use of others, Party B is exempt from
liability with the consent of Party A.

 

At lease expiration or within six (6) months of the termination, Party B shall
transfer the buildings on the land as set out in Article 18 under the lease.
Prior to the transfer, Party B shall pay monthly damages equal to the agreed
original rent.

 

Party B shall be responsible for damages of Party A caused by the failure of
transfer in due time.

 

Where Party A is able to purchase buildings on the land based on the Regulation
Regarding the Science Park Workshop and Relevant Buildings, Party B shall not
refuse.

 

Article 21

 

All the requests and notifications related to this lease shall be made in
Chinese in writing and they shall be delivered in person or mailed to the other
party according to the addresses of both parties listed under this lease.

 

Either party shall notify the other party in writing of any changes in their
addresses within 7 days of such changes.

 

Deliveries according to the addresses listed under this lease shall be deemed as
lawful deliveries before such notifications.

 

Article 22

 

Party B shall absolutely perform its obligations prescribed under the terms and
conditions of this lease and shall seek a guarantor of joint responsibilities
(Party C) on its own. The guarantor shall, after thoroughly reading this lease,
sign its name and affix its seal in the column reserved for guarantors. A
photocopy of its ID shall also be retained as an attachment of this lease. The
photocopy of the ID shall be the front side of the ID. Party B and the guarantor
of joint responsibilities shall warrant that the photocopy is exactly the same
as the original and is free of any fraud or dishonesty.

 

The guarantor of joint responsibilities shall unconditionally bear joint
responsibilities along with Party B in case Party B breaches any of the terms
and conditions of this lease. Party C shall also agree to waive its right of
discussion under Article 745 of the Civil Code.

 

The guarantor of joint responsibilities is not allowed to be exempt from its
liabilities without prior approval from Party A if Party C wants to exit from
the guarantee midway.

 

Apart from a guarantee, Part B can also fulfil obligations by written joint
guarantee of banks, joint guarantee insurance policy of insurance company, time
deposit certificate with pledge of financial institutions, or other forms
approved by Party A, provided that the guarantee commences prior to or on the
execution date of the agreement.

 

3

--------------------------------------------------------------------------------


 

For written joint guarantee of banks, joint guarantee insurance policy of
insurance company, time deposit certificate with pledges of financial
institutions, or other forms approved by Party A, the executor of guarantee
liabilities shall hold the same responsibilities and guarantee with the
guarantor of joint responsibilities. The due time or expiry date to which the
written guarantee is kept in registration in light of related authority or
financial laws and regulations shall extend over sixty (60) days more than the
lease period hereto.

 

Article 23

 

Both parties concluding the lease hereto herby make the presentation that they
are duly authorized, and are properly empowered to enter into this lease.

 

The stamp and seal with which Party B uses for lease execution shall be both
consistent with the same that Party B deposits with Party A in the corporate
registration procedures.

 

Article 24

 

Parties agree that any lawsuit arising out of the lease shall be governed by the
laws of Republic of China and the Taiwan Hsin Chu District Court shall have
jurisdiction as the court of first instance.

 

Article 25

 

The lease is made in duplicate copies and each party shall keep one copy for
filing.

 

[illegible seal]

 

Parties to this lease:

 

Party A: Science Park Administration

Duly authorized representative: Yan Zongming [illegible seals]

 

4

--------------------------------------------------------------------------------


 

Address: No. 2, Xin’an Road, Hsin Chu, Taiwan

 

Party B: Optronics International Corp

Duly authorized representative: Magnier

Address: No 46 Park Road 2nd, Hsin Chu Science Park, Taiwan [illegible seals]

 

Guarantor of joint responsibilities for Party B: Qiu Mingji [seal]: Qiu Mingji

ID Number of the guarantor of joint responsibilities: Q120811843

 

January 1, 2009

 

5

--------------------------------------------------------------------------------
